Title: Acct. of the Weather in Jany. [1772]
From: Washington, George
To: 




Jan. 1st. Lowering with the Wind Westwardly. In the Afternoon it threatned Snow much and at Night began to Rain which contd. till near day.
 


2. Clear and pleasant with but little Wind and that Southerly.
 


3. Very pleasant forenoon but lowering afterwards with the Wind fresh from the Southward.
 


4. A little Rain fell last Night. The Morning calm, and Mild with Clouds; but the Afternoon cold with the Wind hard at No. West.
 


5. Clear and cool, with the Wind still at No. West; but neither hard nor cold—tho’ the Ground was very close blockd up with frost.
 


6. Ground hard froze and Morning lowering without Wind. About 12 Oclock it began to Snow & continued to do so the remainder of the day very fast.
 


7. Soft and giving with very little Wind & no Sun. Snow about 3 Inches deep.
 


8. Clear, tolerably pleasant & thawing with but little Wind & that Northerly.
 


9. Very pleasant Mild Morning, & Clear day. Abt. Noon the Wind blew pretty fresh from the Westward but not Cold—Snow melting.
 


10. Ground froze in the Morning. Till 8 or 9 Oclock it was clear & very pleasant—then cloudy & lowering till abt. two after

which it grew clear & very pleast. No wind all day. Snow melted in the Fields.
 


11. Lowering Morning, and very Cloudy Afternoon, with but little Wind and that from the Northward. Ground froze in the Morning but thawd afterwards.
 


12. Snow fell in the Night and was about an Inch deep this Morning. Misty all day and thawing there being no frost, nor no Wind.
 


13. Cloudy forenoon but, tolerably Clear afterwards without any frost. Wind Westwardly but neither Cold nor hard.
 


14. Ground froze in the Morning, and thawd in the Afternoon. Wind fresh in the forenoon from the So. West but still afterwds. Clear.
 


15. Clear and very pleasant, with but little Wind, and that Easterly. Ground froze in the Morning & thawd afterwards.
 


16. Cloudy Morning with the wind pretty fresh from the Westward—clear afternoon. The Ground froze but not hard in the Morning. Thawd Afterwards.
 


17. Very hard frost in the Morng. Ground pretty well thawd in the Evening; which was pleasant—the Morning being cool, the Wind Southerly.
 


18. Cloudy in the forenoon, with a little Wind from the Southward; clear, Calm & pleasant afterwards. The Ground froze in the Morng. but thawd afterwards.
 


19. Soft and giving Morning without any Wind. The Afternoon Raining with but little wind which contd. through the Night.
 


20. No frost, but Cloudy all the forenoon with the wind fresh & Cold from the No. West.
 


21. Ground hard froze. Weather clear and very pleasant without any Wind.
 



22. A White Frost and ground froze a little. Day a little lowering but very pleasant notwithstanding with the Wind Southerly.
 


23. Soft Morning and a White frost. Weather exceeding pleasant as it continued to be through the day without Wind & clear Sky.
 


24. Ground Open and Morning Foggy and Warm, with a few drops of rain. Afternoon clear and remarkably pleasant and Calm.
 


25. Ground frozen but afterwards thawd. Day clear & a little cool wind being at Northwest Eveng. Calm.
 


26. Raw, Cold, and Cloudy all day with the Wind tho not much of it Northerly.
 


27. A Snow which began in the Night and was about 5 or 6 Inches deep this Morning kept constantly at it the whole day with the Wind hard & Cold from the Northward.
 


28. The Same Snow continued all last Night and all this day with equal violence the Wind being very cold and hard from the Northward—drifting the Snow into high banks.
 


29. Fine pleasant Morning without any Wind—but before 11 Oclock it clouded up & threatned Snow all the remaining part of the day—being full 3 feet deep every where already.
 


30. Snowd all Night, with a brisk Wind from the Northward. The day cloudy and Misty—now & then Raining till the Afternoon when it grew clear, wind Westerly.
 


31. For the most part Cloudy and hazy like with but little Wind & that from the Southward. Warm at least not Cold.


   
   For several days GW had been experiencing what one meteorologist has called “the greatest snowstorm in the history of the middle and lower Potomac Valley” (LUDLUMDavid M. Ludlum. Early American Winters, 1604-1820. Boston, 1966., 144; BETTS [2]Edwin Morris Betts, ed. Thomas Jefferson’s Garden Book, 1766–1824: With Relevant Extracts from His Other Writings. Philadelphia, 1944., 33; FAIRFAX[Sally Cary Fairfax]. “Diary of a Little Colonial Girl.” Virginia Magazine of History and Biography 11 (1903–4): 212–14., 213). Deep snows at Williamsburg delayed the convening of the General Assembly, and the Virginia Gazette carried no news from a northern source until 5 Mar.



